OFFICE   OFTHEAmORNEY            GENERALOFTEXAS
                        AUSTIN
Eon. Box% Pord,   AdminirrtraEor,   Page 5

Act), reads, in pcrtr

        *It shall be wzlawful for any stamfmt-
    urar or distributor diraotly a.r indlreotly
    or thrlro;l@a eubrrldiary or affiliata,aay
    ag%nt or any employee, or by any oiiioer,
    director   or f ira member: + * l to f’uralah,
    give or land any mo5oy or other thing of
    value, oxco& algns, Or to 6xtsnd unusual
    credit tems, to any petrson %ngc&ed in call-
    fng brewary produots for aonswaption on or
    off the prepisas ahers eold + l * *

       WU note from the copy Of your adrdnlstraEl9r
                 of various proriafonr at the Taxes
intarpratc~ticxama
Liquor Control Aat, that  you hare haldr

       *The followiag item ham mse atll%t,ar-
    Iti V~UO,   but whw b~ariag    pr&%Alf      dim-
    played, the adrartlsossnt    of the buainase
    or brand nese or any sanufaotaare~ w dlatri-
    butor or bear, are aon8ldared by the Been3
    a6 advartimiug noraltioe and not aa aq~ip-
    &wit g viz: Beer drinking: glasses, tabla baer
    Eats, asp reaovar~, amm oard8, paper napklnn,
    aah tray8, marrice traya. The roli0ain~
    items when bmrlng~prominentl~ diaplapd
    the advertisement .of the bnd.naer or brand
    mum or ariyxmaufachrer dr d~atrlbutox of
    boar, and when of a value not arorodlng (16.
    eaah, are oorraidered by the Board to be
    aignrr parzaiatribleund%r t&o law, t1~1 Thor-
    momtars, bnrometera, oalmdar8,      alooks,
    lrasnuor ltctnso fmmr,     mirror6 harlng 8
    suriace not exceeding 300 8pusrs inches,
    outside boneha(l.a

       Clearly, t&e darha under oansfderation  La
not a piece 0r squuijmmntnaeaesary in tba operatiion
of a retail boar buuiaeen,~ ox soothing ordlmrily
used in auoh buainasa. ,Itr outstanding wrgosa ia
to advertise, and to suggefsta aertain type 0r bear
Hon. Bert   Ford, A&iiniatr‘ator,   Pago S


8810, the derloe ltoelf bainS ln no mumnor esaen-
tie1  to the faeilltation    of such sale.  It a2pticl
to be maraly another method oonasived by the BIMU-
lecturer  to advertise    his produot and enoourage the
sale tharaof. It is our opinion thet the bevia% may
be proparly classittd      as an adwwtlslng   sign and
its usa fa not prohibited by the Tam18 Liquor Con-
trol Aot.

        Accordingly,  you are advlwd  that it ts Oh%
opielon of this department,  under thr faots as stated
above, that the display bear sign under considara-
tion may la@tllp ba uaad in the mannerdescribed.
                                Yours vary truly




            ATTORNEY GXaNERAL OF T=S